        Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 1 of 23




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO


GEORGE BARNETT, Individually and On
Behalf of Others Similarly Situated,
                                                             Civil Action No.:__________
  Plaintiff,

                      v.
                                                             COLLECTIVE AND CLASS
NABORS DRILLING TECHNOLOGIES USA,
                                                             ACTION COMPLAINT
INC.; NABORS CORPORATE SERVICES,
INC., and NABORS INDUSTRIES, INC.
                                                             JURY TRIAL DEMANDED
  Defendants.

                             PLAINTIFF’S ORIGINAL COMPLAINT

        Plaintiff, George Barnett (“Barnett” or “Plaintiff”), on behalf of himself and all others

similarly situated, brings this lawsuit against Nabors Drilling Technologies USA, Inc., Nabors

Corporate Services, Inc., and Nabors Industries, Inc. (“Nabors” or “Defendants”) showing in

support as follows:

                                         NATURE OF ACTION

        1.      This is a civil action brought under the Fair Labor Standards Act, 29 U.S.C. §§ 201-

219, and the Portal-to-Portal Act, 29 U.S.C. §§ 251-262 (collectively, the “FLSA”) seeking

damages for Defendants’ failure to pay Plaintiff time and one-half the regular rate of pay for all

hours worked over 40 during any workweek while working for Defendants.

        2.      Pursuant to 29 U.S.C. § 216(b), Plaintiff files this lawsuit individually and as an

FLSA collective action on behalf of all similarly situated current and former oilfield employees

who worked for Defendants on a day-rate basis who, like Plaintiff, were not paid time and one-

half their respective rates of pay for all hours worked over 40 in any workweek for the time period
      Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 2 of 23




of three years preceding the date this lawsuit was filed and forward (the “Collective Action

Members”).

       3.      This civil action is also brought as a Rule 23 class action under the New Mexico

Minimum Wage Act, N.M. Stat. Ann. §§ 50-4-20 – 50-4-30 (“NMMWA”) for Defendants’ failure

to pay Plaintiff and similarly situated class members time and one-half the regular rate of pay for

all hours worked over 40 during any workweek while working for Defendants. See Kerr v. K Allred

Oilfield Servs., LLC, No. 2:20-cv-00477, 2020 WL 5702809, at *3 (D.N.M. Sept. 24, 2020).

       4.      Barnett worked for the Defendant Nabors Drilling Technologies USA, Inc. as an

Electrical Specialist from approximately September 1, 2008 to March 31, 2020.

       5.      Barnett and the other similarly situated employees who worked for Defendants in

the last three years regularly worked more than 40 hours per workweek.

       6.      Barnett, and the similarly situated employees, never received overtime pay for the hours

worked in excess of 40 hours in a single workweek.

       7.      Instead of receiving overtime as required by the FLSA and NMMWA, Defendants

paid Barnett, and the similarly situated employees, a flat amount for each day worked (a day-rate)

without overtime compensation.

       8.      Plaintiff and the Class/Collective Action Members seek all damages available

under the FLSA and NMMWA, including back wages, liquidated damages, legal fees, costs, and

pre- and post-judgment interest.

                                   JURISDICTION & VENUE

       9.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because the action involves a federal question under the FLSA. 20 U.S.C. § 216(b).




                                                  2
            Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 3 of 23




             10.     This Court also has supplemental jurisdiction over Plaintiff’s state law claims

  pursuant to 28 U.S.C. § 1367 because those claims derive from a common nucleus of operative

  fact.

             11.     The United States District Court of New Mexico has personal jurisdiction over

  Defendants because Defendants do business in New Mexico and in this District, and because many

  of the acts complained of and giving rise to the claims alleged occurred in New Mexico and in this

  District.

             12.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

     substantial part of the events giving rise to all claims occurred in this District.

             13.     Defendant Nabors Drilling Technologies USA, Inc. conducts substantial business

  operations in this District and has its principal place of business within this District at 205 East

  Bender, Suite 150, Hobbs, New Mexico 88240 as indicated by the New Mexico Secretary of State

  business entity database.

             14.     Defendant Nabors Drilling Technologies USA, Inc. maintains a listed registered

  agent for service of process in New Mexico located at 1012 Marquez Place, Unit 106B, Santa Fe,

  New Mexico 87505.

                                                       PARTIES
I.         Plaintiff George Barnett

             15.     Barnett is an individual residing in Panola County, Texas. Plaintiff has standing to

  file this lawsuit.

             16.     Barnett worked for the Defendants as an Electrical Specialist from approximately

     September 1, 2008 to March 31, 2020.

             17.     Barnett regularly worked in excess of 40 hours in a workweek.




                                                        3
          Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 4 of 23




          18.      Throughout his employment with the Defendants, Barnett was paid a flat day-rate

   with no overtime compensation regardless of the hours he actually worked.

          19.      Barnett’s relationship with the Defendants was an employer/employee relationship.

          20.      Plaintiff Barnett has attached his written consent as Exhibit 1 to this Complaint.

II.     Collective Action Members

          21.      The similarly situated employees, or Putative Collective Action Members, sought

   to be certified is defined as follows:

                All day-rate, oilfield workers employed by Defendants who worked in excess
                of 40 hours in any given workweek, and who were denied or not paid overtime
                compensation at any time during the past three (3) years (the “Putative
                Collective Action Members”).

          22.      The Putative Collective Action Members are easily ascertainable from the business

   and personnel records maintained by Defendants.

          23.      Plaintiff and the Putative Collective Action Members are all similarly situated

   within the meaning of Section 216(b) of the FLSA.

          24.      The relevant time period for the claims of the Putative Collective Action Members

   is three years preceding the date this lawsuit was filed and forward.

   III. Class Action Members

          25.      The similarly situated employees, or Putative Class Action Members, sought to be

   certified is defined as follows:

                All day-rate, oilfield workers employed by Defendants, in New Mexico, who
                worked in excess of 40 hours in any seven-day period, and who were denied or
                not paid overtime compensation (the “Putative Class Action Members”).

          26.      Plaintiff can satisfy the relevant requirement of Rule 23 of the Federal Rule of Civil

   Procedure to maintain a class action with respect to the Putative Class Action Members’ claims.




                                                     4
       Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 5 of 23




        27.    The relevant time period for the claims of the Putative Class Action Members is the

date that the alleged violation began to occur and forward.

IV.   Defendants

        28.    Nabors Drilling Technologies USA, Inc. is a Delaware corporation with its

headquarters located at 515 West Greens Road, Suite 1000, Houston, Texas 77067. Nabors

Drilling Technologies USA, Inc. may be served by serving its registered agent for service of

process, C T Corporation System, 1999 Bryan St., Suite 900, Dallas, TX 75201 or the address

listed above in New Mexico.

        29.    Nabors Corporate Services, Inc. is a Delaware corporation with its principal place

of business at 515 West Greens Road, Suite 1000, Houston, Texas 77067. Nabors Industries, Inc.

may be served by serving its registered agent for service of process, C T Corporation System, 1999

Bryan St., Suite 900, Dallas, TX 75201. Nabors Corporate Services, Inc. issued the payments to

Plaintiff.

        30.    Nabors Industries, Inc. is a Delaware corporation with its principal place of

business at 515 West Greens Road, Suite 1000, Houston, Texas 77067. Nabors Industries, Inc.

may be served by serving its registered agent for service of process, C T Corporation System, 1999

Bryan St., Suite 900, Dallas, TX 75201. Nabors Industries, Inc. is the parent company of Nabors

Drilling Technologies USA, Inc.

                                  COVERAGE UNDER THE FLSA

        31.    At all relevant times, Defendants have been employers within the meaning of the

Section 3(d) of the FLSA. 29 U.S.C. § 203(d).

        32.    At all relevant times, Defendants have been enterprises within the meaning of

Section 3(r) of the FLSA. 29 U.S.C. § 203(r).




                                                5
       Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 6 of 23




        33.     At all relevant times, Defendants have been enterprises engaged in commerce or in

the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29

U.S.C. § 203(s)(1). The Defendants have, and have had, employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on goods

or materials – such as tools and equipment - that have been moved in or produced for commerce.

        34.     In each of the last three years, Defendants have had annual gross volume of sales

made or business done of not less than $500,000.00 (exclusive of excise taxes at the retail level

which are separately stated).

        35.     At all relevant times, Barnett and the Putative Class/Collective Action Members

were engaged in commerce or in the production of goods for commerce.

        36.     Defendants treated Barnett and the Putative Class/Collective Action Members as

employees and uniformly dictated the pay practices applied to them.

        37.     Defendants’ day-rate scheme, depriving Barnett and the Putative Class/Collective

Action Members of overtime compensation for weeks in which they worked over 40 hours is, in of

itself, a violation of the FLSA. 29 U.S.C. § 207(a) & (e).

                                       FACTUAL ALLEGATIONS

        38.     Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in

this section.

        39.     Defendants are one of the world’s largest oil and gas drilling contractors. Nabors

provides drilling equipment, services, technology, software, and manpower to drilling sites

worldwide, including sites in Texas and New Mexico.

        40.     To provide services, Defendants hired personnel (similar to Barnett) to work on

their behalf, including other Electrical Specialists.




                                                  6
      Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 7 of 23




       41.     Barnett’s job duties included installing, maintaining, repairing, and troubleshooting

all aspects of electronic and mechanical instruments and equipment related to Defendants’ drilling

operations. This was not office work, but manual labor, sometimes performed in extreme

conditions. Barnett received no specialized training or academic education for this role aside from

his years of hands-on experience working for Defendants.

       42.     Barnett typically worked 12-hour shifts each day when he was on-site performing

his job duties for Defendants.

       43.     During the relevant period, Barnett worked for Defendants in excess of 40 hours a

week for weeks at a time.

       44.     During the relevant period, Barnett worked for Defendants on a day-rate basis.

       45.     During the relevant period, Barnett was not paid overtime for the hours he worked

for Defendants in excess of 40 hours each week.

       46.     Barnett reported directly to Defendants’ management-level employees.

       47.     Throughout his employment with Defendants, Barnett regularly worked more than

40 hours each week without receiving overtime compensation. Instead, Defendants paid Barnett a

day-rate for each day worked, regardless of how many hours he worked in a day or week.

       48.     For example, in the two-week period from October 7, 2019 through October 20,

2019, Barnett worked fourteen consecutive days totaling approximately 168 hours (84 hours per

workweek) and did not receive any overtime compensation.

       49.     Without the job performed by Barnett, Defendants would not have been able to

complete its business objectives.

       50.     Barnett was economically dependent on Defendants and relied on Defendants for

work and compensation.




                                                 7
        Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 8 of 23




        51.    Defendants dictated the amount and the type of compensation that Barnett would

receive.

        52.    Barnett was not required to possess any unique or specialized skillset (other than

that maintained by all other workers in their respective positions) to perform his job duties.

        53.    Barnett was never paid a salary.

        54.    If Barnett did not work in a week, he did not receive a guaranteed amount of at least

$455.

        55.    For example, in the two-week period from November 18, 2019 through December

1, 2019, Barnett did not perform work for Defendants and did not receive compensation during

that time.

        56.    Defendants knew Barnett regularly worked overtime for weeks at a time.

        57.    Defendants’ records reflect the fact that Barnett regularly worked far more than 40

hours in most workweeks.

        58.    Defendants set Barnett’s schedule and compensation; supervised him; and required

him to adhere to strict guidelines, directives, and Defendants’ policies and procedures.

        59.    The work Barnett performed was an essential part of Defendants’ core businesses.

        60.    Defendants uniformly denied, refused, or failed to pay Barnett overtime

compensation for the hours they worked in excess of 40 hours in a single workweek.

        61.    Barnett was not exempt from overtime.

        62.    Defendants’ day-rate policy violated the FLSA because it deprived Barnett of

overtime pay for the hours they worked in excess of 40 hours in a single workweek.

        63.    Defendants knew, or showed reckless disregard for whether, Barnett was not

exempt from the FLSA’s overtime provisions.




                                                  8
       Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 9 of 23




        64.     Defendants knew, or showed reckless disregard for whether, the conduct described

in this Complaint violated the FLSA.

        65.     The overtime owed to Barnett will be calculated using the Defendants’ records.

        66.     Barnett sustained damages arising out of Defendants’ illegal and uniform

employment policy.

        67.     Defendants are liable under the FLSA for failing to pay overtime to Barnett.

        68.     Consistent with Defendants’ illegal day-rate policy, Barnett was not paid the proper

premium overtime compensation when they worked more than 40 hours in a workweek.

        69.     As part of its regular business practices, Defendants intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to

Barnett.

        70.     Defendants’ illegal day-rate policy deprived Barnett of the premium overtime

wages owed to them under federal law.

        71.     Defendants were aware, or should have been aware, that the FLSA required them

to pay Barnett for all hours worked in excess of 40 hours per workweek.

                          COLLECTIVE ACTION ALLEGATIONS

        72.     Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in

this section.

        73.     Barnett brings this claim as a collective action under the FLSA.

        74.     Based on his experiences with Defendants, Barnett is aware that Defendants’ illegal

and unlawful practices and/or pay policies were imposed on the Putative Collective Action

Members.




                                                  9
      Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 10 of 23




        75.     Barnett’s experiences are typical of the experiences of the Putative Collective

Action Members.

        76.     Barnett has no interest contrary to, or in conflict with, the Putative Collective

Action Members that would prevent collective treatment.

        77.     The specific job titles or precise work locations of the Putative Collective Action

Members do not prevent collective treatment.

        78.     The Putative Collective Action Members are similarly situated to Plaintiff Barnett

in all relevant respects.

        79.     The Putative Collective Action Members were victimized by Defendants’ pattern,

practice, and/or policy which was in willful violation of the FLSA.

        80.     To provide services, Defendants hired personnel (similar to the Putative Collective

Action Members) to work on their behalf.

        81.     During the relevant period, the Putative Collective Action Members worked for

Defendants in excess of 40 hours a week for weeks at a time.

        82.     During the relevant period, the Putative Collective Action Members worked for

Defendants on a day-rate basis.

        83.     During the relevant period, the Putative Collective Action Members were not paid

overtime for the hours they worked for Defendants in excess of 40 hours each week.

        84.     Throughout their employment with Defendants, the Putative Collective Action

Members regularly worked more than 40 hours each week without receiving overtime

compensation. Instead, Defendants paid them a day-rate for each day worked, regardless of how

many hours they worked in a day or week.




                                                10
      Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 11 of 23




       85.     Without the job performed by the Putative Collective Action Members, Defendants

would not have been able to complete its business objectives.

       86.     The Putative Collective Action Members were economically dependent on

Defendants and relied on Defendants for work and compensation.

       87.     Defendants dictated the amount and the type of compensation that the Putative

Collective Action Members would receive.

       88.     The Putative Collective Action Members were not required to possess any unique

or specialized skillset (other than that maintained by all other workers in their respective positions)

to perform their job duties.

       89.     The Putative Collective Action Members were never paid a salary.

       90.     If the Putative Collective Action Members did not work in a week, they did not

receive a guaranteed amount of at least $455.

       91.     Defendants knew the Putative Collective Action Members regularly worked

overtime for weeks at a time.

       92.     Defendants set the Putative Collective Action Members’ schedules and

compensation; supervised them; and required them to adhere to strict guidelines, directives, and

Defendants’ policies and procedures.

       93.     The work the Putative Collective Action Members performed was an essential part

of Defendants’ core businesses.

       94.     Defendants uniformly denied, refused, or failed to pay the Putative Collective

Action Members overtime compensation for the hours they worked in excess of 40 hours in a

single workweek.

       95.     The Putative Collective Action Members were not exempt from overtime.




                                                  11
      Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 12 of 23




       96.     Defendants’ day-rate policy violated the FLSA because it deprived the Putative

Collective Action Members of overtime pay for the times they worked in excess of 40 hours in a

single workweek.

       97.     Defendants knew, or showed reckless disregard for whether, the Putative Collective

Action Members were not exempt from the FLSA’s overtime provisions.

       98.     Defendants knew, or showed reckless disregard for whether, the conduct described

in this Complaint violated the FLSA.

       99.     The overtime owed to the Putative Collective Action Members will be calculated

using the Defendants’ records and the same formulae that applies to Barnett.

       100.    The Putative Collective Action Members sustained damages arising out of

Defendants’ illegal and uniform employment policy.

       101.    Defendants are liable under the FLSA for failing to pay overtime to the Putative

Collective Action Members.

       102.    Consistent with Defendants’ illegal day-rate policy, the Putative Collective Action

Members were not paid the proper premium overtime compensation when they worked more than

40 hours in a workweek.

       103.    As part of its regular business practices, Defendants intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to the

Putative Collective Action Members.

       104.    Defendants’ illegal day-rate policy deprived the Putative Collective Action

Members of the premium overtime wages owed to them under federal law.




                                               12
      Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 13 of 23




        105.        Defendants were aware, or should have been aware, that the FLSA required them

to pay the Putative Collective Action Members for all hours worked in excess of 40 hours per

workweek.

        106.        A collective action is superior to other available means for fair, efficient, and

consistent adjudication of the lawsuit.

        107.        Absent a collective action, many of the Putative Collective Action Members would

not obtain redress for their injuries, and Defendants would reap the unjust benefits of violating the

FLSA.

        108.        Further, even if some of the Putative Collective Action Members could afford

individual litigation against Defendants, it would be unduly burdensome to the judicial system.

        109.        Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of the Putative Collective Action Members, as well as provide judicial

consistency.

        110.        The questions of law and fact that are common to each Putative Collective Action

Member predominate over any questions affecting solely the individual members.

        111.        Among the common questions of law and fact are:

               a.      Whether Defendants employed the Putative Collective Action Members
                       within the meaning of the FLSA;

               b.      Whether Defendants’ decision to not pay overtime compensation to
                       these workers was made in good faith;

               c.      Whether the Defendants’ violation of the FLSA was willful; and

               d.      Whether Defendants’ illegal and unlawful practices applied to the
                       Putative Collective Action Members.

        112.        Barnett knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective action.




                                                    13
      Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 14 of 23




        113.    Even if the issue of damages were somewhat individualized in character, the

damages can be calculated by reference to Defendants’ records, and there is no detraction from the

common nucleus of liability facts. Therefore, this issue does not preclude collective treatment.

        114.    There are many similarly situated Putative Collective Action Members who have

been denied, refused, or not paid overtime pay in violation of the FLSA who would benefit from

the issuance of a court-supervised notice of this lawsuit and the opportunity to join it.

        115.    This notice should be sent to the Putative Collective Action Members pursuant to

29 U.S.C. § 216(b).

        116.    Those similarly situated employees are known to Defendants, are readily

identifiable, and can be located through Defendant’s records.

                               CLASS ACTION ALLEGATIONS

         117. Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in

this section.

        118.    Barnett brings this claim as a class action under the NMMWA.

        119.    Based on his experiences with Defendants, Barnett is aware that Defendants’ illegal

and unlawful practices and/or pay policies were imposed on the Putative Class Action Members.

        120.    Barnett’s experiences are typical of the experiences of the Putative Class Action

Members.

        121.    Barnett has no interest contrary to, or in conflict with, the Putative Class Action

Members that would prevent collective treatment.

        122.    The specific job titles or precise work locations of the Putative Class Action

Members do not prevent collective treatment.




                                                 14
      Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 15 of 23




       123.    The Putative Class Action Members are similarly situated to Plaintiff Barnett in all

relevant respects.

       124.    The Putative Class Action Members were victimized by Defendants’ pattern,

practice, and/or policy which was in willful violation of the NMMWA.

       125.    To provide services, Defendants hired personnel (similar to the Putative Class

Action Members) to work on their behalf.

       126.    During the relevant period, the Putative Class Action Members worked for

Defendants in excess of 40 hours during a seven-day period for weeks at a time.

       127.    During the relevant period, the Putative Class Action Members worked for

Defendants on a day-rate basis.

       128.    During the relevant period, the Putative Class Action Members were not paid

overtime for the hours they worked for Defendants in excess of 40 hours in a seven-day period.

       129.    Throughout their employment with Defendants, the Putative Class Action Members

regularly worked more than 40 hours in a seven-day period without receiving overtime

compensation. Instead, Defendants paid them a day-rate for each day worked, regardless of how

many hours they worked.

       130.    Without the job performed by the Putative Class Action Members, Defendants

would not have been able to complete its business objectives.

       131.    The Putative Class Action Members were economically dependent on Defendants

and relied on Defendants for work and compensation.

       132.    Defendants dictated the amount and the type of compensation that the Putative

Class Action Members would receive.




                                                15
      Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 16 of 23




          133.   The Putative Class Action Members were not required to possess any unique or

specialized skillset (other than that maintained by all other workers in their respective positions)

to perform their job duties.

          134.   The Putative Class Action Members were never paid a salary.

          135.   If the Putative Class Action Members did not work in a week, they did not receive

a guaranteed amount of at least $455.

          136.   Defendants knew the Putative Class Action Members regularly worked overtime

for weeks at a time.

          137.   Defendants set the Putative Class Action Members’ schedules and compensation;

supervised them; and required them to adhere to strict guidelines, directives, and Defendants’

policies and procedures.

          138.   The work the Putative Class Action Members performed was an essential part of

Defendants’ core businesses.

          139.   Defendants uniformly denied, refused, or failed to pay the Putative Class Action

Members overtime compensation for the hours they worked in excess of 40 hours in a seven-day

period.

          140.   The Putative Class Action Members were not exempt from overtime.

          141.   Defendants’ day-rate policy violated the NMMWA because it deprived the Putative

Class Action Members of overtime pay for the time they worked in excess of 40 hours in a seven-

day period.

          142.   Defendants knew, or showed reckless disregard for whether, the Putative Class

Action Members were not exempt from the NMMWA’s overtime provisions.




                                                16
      Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 17 of 23




       143.    Defendants knew, or showed reckless disregard for whether, the conduct described

in this Complaint violated the NMMWA.

       144.    The overtime owed to the Putative Class Action Members will be calculated using

the Defendants’ records and the same formulae that applies to Barnett.

       145.    The Putative Class Action Members sustained damages arising out of Defendants’

illegal and uniform employment policy.

       146.    Defendants are liable under the NMMWA for failing to pay overtime to the Putative

Class Action Members.

       147.    Consistent with Defendants’ illegal day-rate policy, the Putative Class Action

Members were not paid the proper premium overtime compensation when they worked more than

40 hours in a seven-day period.

       148.    As part of its regular business practices, Defendants intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the NMMWA with respect to

the Putative Class Action Members.

       149.    Defendants’ illegal day-rate policy deprived the Putative Class Action Members of

the premium overtime wages owed to them under state law.

       150.    Defendants were aware, or should have been aware, that the NMMWA required

them to pay the Putative Class Action Members for all hours worked in excess of 40 hours in a

seven-day period.

       151.    A class action is superior to other available means for fair, efficient, and consistent

adjudication of the lawsuit.

       152.    Absent a class action, many of the Putative Class Action Members would not obtain

redress for their injuries, and Defendants would reap the unjust benefits of violating the NMMWA.




                                                 17
      Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 18 of 23




       153.        Further, even if some of the Putative Class Action Members could afford individual

litigation against Defendants, it would be unduly burdensome to the judicial system.

       154.        Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of the Putative Class Action Members, as well as provide judicial consistency.

       155.        The questions of law and fact that are common to each Putative Class Action

Member predominate over any questions affecting solely the individual members.

       156.        Among the common questions of law and fact are:

              a.      Whether Defendants employed the Putative Class Action Members
                      within the meaning of the NMMWA;

              b.      Whether Defendants’ decision to not pay overtime compensation to
                      these workers was made in good faith;

              c.      Whether the Defendants’ violation of the NMMWA was willful; and

              d.      Whether Defendants’ illegal and unlawful practices applied to the
                      Putative Class Action Members.

       157.        Barnett knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a class action.

       158.        Even if the issue of damages were somewhat individualized in character, the

damages can be calculated by reference to Defendants’ records, and there is no detraction from the

common nucleus of liability facts. Therefore, this issue does not preclude collective treatment.

       159.        Those similarly situated employees are known to Defendants, are readily

identifiable, and can be located through Defendant’s records.

                                       CAUSE OF ACTION
                                    VIOLATION OF THE FLSA

       160.        Barnett realleges and incorporates by reference all allegations in preceding

paragraphs.




                                                   18
      Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 19 of 23




       161.     All conditions precedent to this suit, if any, have been fulfilled.

       162.     Barnett brings his FLSA claim as a collective action under 29 U.S.C. § 216(b).

       163.     Defendants violated, and continue violating, the FLSA by failing to pay Barnett and

the Putative Collective Action Members overtime compensation.

       164.     Barnett and the Putative Collective Action Members were Defendants’ employees

for purposes of the FLSA overtime requirements.

       165.     Defendants were Barnett’s and the Putative Collective Action Members’ employers

under the FLSA. Defendants suffered or permitted Barnett and the Putative Collective Action

Members to work for, or on, its behalf during the relevant period.

       166.     Defendants cannot meet its burden to demonstrate that Barnett or the Putative

Collective Action Members are exempt from overtime under the administrative exemption.

       167.     Defendants cannot meet its burden to demonstrate that Barnett or the Putative

Collective Action Members are exempt from overtime under the executive exemption.

       168.     Defendants cannot meet its burden to demonstrate that Barnett or the Putative

Collective Action Members are exempt from overtime under the professional exemption.

       169.     Defendants cannot meet its burden to demonstrate that Barnett or the Putative

Collective Action Members are exempt from overtime under the highly compensated exemption.

       170.     Defendants failed to pay Barnett and the Putative Collective Action Members

overtime as required by the FLSA.

       171.     Defendants paid Barnett and the Putative Collective Action Members a day-rate.

       172.     Defendants knowingly, willfully, or in reckless disregard, carried out this illegal

pattern or practice of failing to pay Barnett and the Putative Collective Action Members overtime

compensation.




                                                  19
      Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 20 of 23




       173.      Defendants’ failure to pay overtime compensation to Barnett and the Putative

Collective Action Members was neither reasonable, nor was the decision not to pay overtime made

in good faith.

       174.      Accordingly, Barnett and the Putative Collective Action Members are entitled to

overtime wages under the FLSA in an amount equal to 1.5 times his rate of pay, plus liquidated

damages, attorney’s fees and costs.

                                     CAUSE OF ACTION
                                 VIOLATION OF THE NMMWA

       175.      Barnett realleges and incorporates by reference all allegations in preceding

paragraphs.

       176.      All conditions precedent to this suit, if any, have been fulfilled.

       177.      Barnett brings his NMMWA claim as a class action under Rule 23 of the Federal

Rules of Civil Procedure.

       178.      Defendants violated, and continue violating, the NMMWA by failing to pay Barnett

and the Putative Class Action Members overtime compensation.

       179.      Plaintiff proposed an initial definition of the Putative Class Action Members as

listed above in paragraph 25.

       180.      Plaintiff reserves the right to refine this definition or establish sub-classes in the

event that discovery reveals a more appropriate class definition exists.

       181.      Numerosity (Fed. R. Civ. P. 23(a)(1)) – The Putative Class Action Members are

sufficiently numerous that joinder is impracticable. On information and belief, the number of

Putative Class Action Members in New Mexico is in excess of ____.

       182.      Commonality (Fed. R. Civ. P. 23(a)(2)) – Common questions of law and fact exist

as to the Putative Class Action Members as noted above in paragraph 156.




                                                   20
      Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 21 of 23




       183.    Typicality (Fed. R. Civ. P. 23(a)(3)) – Plaintiff’s claims are typical of those of the

Putative Class Action Members. Plaintiff, like the others employed in New Mexico, was subject

to Defendants’ policies or practices of failing to pay all due and owing overtime wages by paying

Plaintiff and the Putative Class Action Members, a flat day-rate regardless of hours worked.

       184.    Adequacy (Fed. R. Civ. P. 23(a)(4)) – Plaintiff will fairly and adequately represent

and protect the interests of the Putative Class Action Members.

       185.    Adequacy of Representation (Fed. R. Civ. P. 23(g)) – Plaintiff has retained counsel

competent and experienced in complex class and collective actions, the FLSA, and state labor and

employment litigation. Plaintiff’s counsel has litigated numerous class actions on behalf of

employees seeking back overtime wages as well as other wage and hour concerns. Plaintiff’s

counsel intend to commit the necessary resources to prosecute this action vigorously for the benefit

of all the Putative Class Action Members.

       186.    Predominance and superiority (Fed. R. Civ. P. 23(b)(3)) – Class certification of the

New Mexico State Law (“NMMWA”) is also appropriate under 23(b)(3) of the Federal Rules of

Civeil Procedure because questions of law and fact common to the Putative Class Action Members

predominate over any questions affecting only individual members of the putative class, and

because a class action is superior to other available methods for the fair and efficient adjudication

of this litigation. Defendants’ common and uniform policies or practices unlawfully failed to

compensate the Putative Class Action Members. The damages suffered by individual class

members are small compared to the expense and burden of individual prosecution of this action.

In addition, class certification is superior because it will obviate the need for unduly duplicative

litigation which might result in inconsistent judgments about Defendants’ policies or practices.




                                                 21
      Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 22 of 23




       187.    Ascertainability – The identity of the Putative Class Action Members is readily

ascertainable based on Defendants’ records.

       188.    Notice (Fed. R. Civ. P. 23(c)(2)(B)) – Plaintiff intends to send notice of this lawsuit

to all New Mexico Putative Class Action Members to the extent provided by Rule 23.

                                            JURY DEMAND

       189.    Plaintiff demands a jury trial on behalf of himself and the Putative Class/Collective

Action Members on issues so triable.

                                             PRAYER

       WHEREFORE, Plaintiff George Barnett, individually and on behalf of the Putative

Class/Collective Action Members, demands judgment against Defendants and respectfully

requests that this Honorable Court grant the following relief:

           a. An Order designating this lawsuit as a collective action and authorizing notice

               pursuant to 29 U.S.C. § 216(b) to the Putative Collective Action Members to permit

               them to join in this action by filing a written notice of consent;

           b. An Order certifying this lawsuit as a class action under Rule 23 for the New Mexico

               state law claims;

           c. A judgment against Defendants awarding Barnett and the Putative Class/Collective

               Action Members all damages allowed by the FLSA and NMMWA, including back

               wages;

           d. Liquidated damages in an amount equal to the FLSA-mandated back wages and/or

               NMMWA-mandated back wages;

           e. Declaratory judgement that the practices complained of in this Complaint are

               unlawful under the FLSA and NMMWA;




                                                 22
Case 2:21-cv-00195-SMV-GJF Document 1 Filed 03/04/21 Page 23 of 23




    f. An Order awarding attorneys’ fees, costs, and expenses as permiited by the FLSA

       and NNMWA;

    g. Pre- and post-judgment interest at the highest applicable rates; and

    h. Such other and further relief as may be necessary and appropriate under applicable

       law and in the Court’s discretion.


                                                     Respectfully submitted,

                                                     By: /s/ Gabriel A. Assaad
                                                     Gabriel A. Assaad
                                                     gassaad@mcdonaldworley.com
                                                     Matthew S. Yezierski
                                                     matt@mcdonaldworley.com
                                                     McDonald Worley, PC
                                                     1770 St. James St., Suite 100
                                                     Houston, TX 77056
                                                     (713) 523-5500 – telephone
                                                     (713) 523-5501 – facsimile

                                                     ATTORNEYS FOR PLAINTIFF




                                        23
